Citation Nr: 1135759	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-40 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of three laceration scars of the left calf.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of shrapnel wound scar on right posterior shoulder.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2001 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana granted service connection for residuals of three laceration scars on the left calf (zero percent from June 20, 2006); granted service connection for residuals of shrapnel wound scar on right posterior shoulder (zero percent from June 20, 2006); granted service connection for PTSD (zero percent from June 20, 2006); and denied service connection for allergic rhinitis.  By a November 2007 rating decision, the RO concluded that 10 percent ratings for the scars and a 30 percent rating for PTSD were warranted from the date of service connection, June 20, 2006.
 
The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded increased evaluations for his service-connected skin and psychiatric disabilities.  The Veteran has not suggested that these increased evaluations would satisfy his appeal for a higher evaluation of his disabilities.  Nor has he or his representative otherwise suggested that the maximum rating available for his disabilities is not being sought.  Thus, the Board concludes that the issues of entitlement to higher initial ratings for skin and psychiatric disabilities remain before the Board.

FINDINGS OF FACT

1.  The Veteran's service-connected residuals, three laceration scars of the left calf are painful, but are not deep or cause limited motion and do not exceed 12 square inches (77 sq. cm.), and do not cause limitation of function.

2.  The Veteran's service-connected residuals, shrapnel wound scar on right posterior shoulder is painful, but is not deep or cause limited motion and does not exceed 12 square inches (77 sq. cm.), and does not cause limitation of function.

3.  The Veteran's service-connected PTSD is manifested by occupational and social impairment with no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, depression, and mild memory loss.  

4.  The Veteran has allergic rhinitis that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals, three laceration scars of the left calf have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2008).

2.  The criteria for an initial rating in excess of 10 percent for residuals, shrapnel wound scar on right posterior shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2008).

3.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).
4.  Resolving reasonable doubt in favor of the Veteran, he has allergic rhinitis that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting in full the service connection aspect of the appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed with regard to this issue.

Additionally, the claims for higher disability ratings are "downstream" issues in that they arose from the initial grant of service connection.  Prior to the November 2006 rating decision, the RO issued a letter in March 2006 that advised the Veteran of the evidence necessary to substantiate his claims for service connection and of his and VA's respective obligations with regard to obtaining evidence.

For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The March 2006 letter also provided the Veteran with information regarding how VA assigns disability ratings and effective dates and of the evidence necessary to substantiate a claim for increase.  

Also, the RO obtained the Veteran's service treatment records (STRs), post-service medical records and secured examinations in furtherance of his claims.  The RO contacted the Social Security Administration (SSA) and requested medical records; a reply from the SSA dated in January 2007 reveals that the medical records could not be located.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issues on appeal were obtained in May 2006 (all issues), March 2007 (scars), October 2007 (PTSD), and July 2008 (general medical).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the Veteran's representative's request for a new PTSD examination since the last psychiatric examination was in 2007.  However, the Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected psychiatric disability is worse now than it was at the time of the October 2007 VA examination.  Furthermore, the Board observes that VA treatment records dated through 2009 show psychiatric treatment, which include the information necessary to apply the pertinent rating criteria.  Therefore, the Board finds that the medical evidence of record is sufficient to render a decision on the claim for an initial rating in excess of 30 percent for PTSD.

II.  Analysis

	A.  Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's asthma as a claim for higher evaluations of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are warranted in these initial rating claims.  

		1.  Scars on Left Calf and Right Shoulder

The Veteran contends that he is entitled to initial ratings in excess of 10 percent  for the service-connected residuals of laceration scars of his left calf and residuals of shrapnel wound, scars of his right posterior shoulder due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with scars of his left calf and a scar on his right shoulder.  The scars of the left calf and right shoulder have been both rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, which evaluates impairment from superficial and painful scars.

The Board notes amendments were recently made to the rating criteria for skin, effective October 28, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October, 28, 2008 and because he has not requested review of these increased rating claims pursuant to the new diagnostic rating criteria, these issues will only be evaluated under the rating criteria in effect as of August 30, 2002.  See id.  See also 38 C.F.R. § 4.118.  

Pursuant to the criteria for rating skin disabilities effective from August 30, 2002, scars other than the head, face, or neck, that are deep, or that cause limitation of motion warrant a 20 percent evaluation if they involve areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2008).

Scars other than the head, face, or neck, that are superficial, and do not cause limitation of motion only warrant a 10 percent evaluation if they involve areas of 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2008).

Superficial scars which are unstable where, for any reason, there is frequent loss of covering of the skin over the scar, only warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7803 (2008).

Scars which are superficial and painful on examination only warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note 1 (2008).

Scars that cause limitation of function of affected part are to be rated on limitation of function of affect part.  38 C.F.R. § 4.118, DC 7805 (2008).

      A.  Residuals, Laceration Scars of Left Calf

Here, the Veteran was afforded a VA general medical examination in May 2006.  He reported that the wound incurred in service that resulted in the laceration of his left calf was superficial.  There was a minimal amount of destruction.  The Veteran reported pain located at the calf muscle.  The Veteran reported loss of strength, weakness, and pain from injuring the muscle.  He experienced muscle cramping.  Keloid scarring was reported as a complication.  The Veteran reported impaired ability to run or hike and that he could not keep up with work requirements due to the need to stretch the calf muscle in order to relieve cramping and pain.  

Examination revealed three scars on the medial mid-lower leg.  The fist scar was elevated and measured about four cm by one cm with keloid formation of less than six square inches and hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, hypopignmentation, or abnormal texture.  The second scar was also elevated and measured about three cm by one cm with keloid formation of less than six square inches and hyperpigmentation of less than six square inches.  Again, there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, hypopignmentation, or abnormal texture.  The third scar was also elevated and measured about two cm by one cm with keloid formation of less than six square inches and hyperpigmentation of less than six square inches.  Again, there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, hypopignmentation, or abnormal texture.  Motor and sensory examinations were within normal limits.  The Veteran was diagnosed with lacerations of the left lower leg with residual scarring.

A VA scars examination in March 2007 reveals that the Veteran had keloid formation over the scars.  He complained of pain on palpation.  Examination revealed that the first scar was six cm in length and one cm in width.  It was with keloid formation and was painful on palpation.  There was no injury of the subcutaneous tissue.  The second scar was five cm long and five mm wide.  It was also with keloid formation and was painful on examination.  Three and a half cm posterior to that scar was a third scar, which was two cm long and one cm wide and was also with keloid formation.  There was mild pain to palpation over that scar.  The scars did not affect the function of the left lower extremity.  The diagnosis was lacerations with scars of the left calf.  

The Veteran was afforded a VA general medical examination in July 2008.  His scars were reported to be five cm by one and a half cm, four cm by one and a half cm, and five cm by one cm in size.  They were linear and showed no defects.  There was no tenderness or skin breakdown.  The Veteran was diagnosed with laceration scars of the left calf.  The scars had no effect on chores, shopping, feeding, bathing, dressing, toileting, grooming, or driving; a moderate effect on recreation and traveling; and a severe effect on exercise and sports.  

According to VA treatment records dated through February 2009, the Veteran has not received treatment for his scars.  Additionally, no calf muscle or tissue injury was shown.  

Accordingly, based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected residuals of three laceration scars of the left calf is not warranted at any time during the pendency of this appeal.  In this case, the Veteran's scars have been shown to be superficial and painful on examination, which warrants the assigned 10 percent rating under DC 7804.  There is no other rating available under DC 7804.  

The Board also finds that a rating in excess of 10 percent is not warranted under any of the other diagnostic codes used for rating scars.  The only diagnostic codes that provide for a rating greater than 10 percent for scars other than the head, face, or neck are DC 7801, which requires that the scars be deep or cause limited motion and involve areas of 144 square inches (77 sq. cm.) or greater, and DC 7805 based on limitation of function.  In this case, the Veteran's scars are not deep or cause limited motion, and they do not involve areas exceeding 144 square inches.  Therefore, a higher rating pursuant to DC 7801 is not warranted.  Furthermore,  limitation of function of affected part has not been shown, so a higher rating under DC 7805 is also not warranted.  The Board acknowledges that the Veteran has reported having muscle cramps and pain.  However, no medical professional has provided any opinion that there is limitation of function of his left calf as a result of his scars.  Furthermore, there is no indication that the Veteran suffered any muscle or tissue injury as a result of the in-service laceration.

The Board also finds that separate ratings for each scar is not warranted.  In this case, since the scars are not separate disabilities, but rather have the same symptomatology, a separate rating for each scar is not warranted.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, separate ratings for each scar is not warranted.  
Thus, based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's residuals of laceration, three scars of the left calf warrant a rating in excess of 10 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating of 20 percent for this service-connected disability at any time during the current appeal.  

		B.  Residuals from Shrapnel Wound, Scar on Right Posterior Shoulder

At the May 2006 VA general medical examination, the Veteran reported that the shrapnel wound was deep penetrating.  There was a minimal amount of destruction.  He reported having pain due the muscle condition.  He also had weakness in the right shoulder and his right arm and hand occasionally went numb.  From muscle injuries, the Veteran reported loss of strength, weakness, easy fatigability, pain, tingling, and numbness.  Complications included keloid scarring that itched.  The Veteran's injury affected body functioning as there was weakness in the right arm compared to the left, even though the Veteran was right-handed.  He reported that he could not keep up with his normal work requirements because the right shoulder and arm tired quickly when under strain.  Examination revealed an elevated scar measuring about one cm by one cm with keloid formation of less than six square inches and hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, hypopigmentation, or abnormal texture.  

Muscle Group I, involving the extrinsic muscles of shoulder girdle was affected.  No muscle wounds were present.  Palpation of the muscle revealed subcutaneous tissue.  There were no signs of lowed endurance or impaired coordination.  Strength was graded at four or five.  The muscle injury did not affect the function of the particular body part it controlled.  There was no muscle herniation.  The muscle injury involved damage to the skin with a laceration resulting in a keloid.  Motor and sensory functions were within normal limits.  The Veteran was diagnosed with shrapnel wound with residual scarring.

At a VA scars examination in March 2007, the Veteran reported having an injection in the scar, but did not have any improvement of the scar formation.  He complained of pain on palpation.  He did not have any injury of the nerves or vessels from the shrapnel fragment wound.  There were no fractures or injuries of the bones or muscles.  Examination revealed a round scar ten mm in diameter.  It was elevated with dark pigmentation and was painful on palpation.  He had a keloid formation; an injection to remove the keloid was unsuccessful.  The keloid formation was superficial and was painful on palpation, but did not affect the function of the right shoulder.  The Veteran had full range of motion in the right shoulder joint.  The diagnosis was shrapnel fragment wound with scarring.

A VA general medical examination in July 2008 revealed a laceration measuring one cm by one and a half cm.  It was linear, darker than surrounding tissue, and slightly raised.  There was no tenderness or skin breakdown.  The Board observes that the examiner referred the scar as being on the Veteran's left arm; however, since the Veteran is service-connected for a shrapnel wound scar on the right arm and no left arm scars have ever been shown, the Board considers the examination report to contain a typographical error and that the findings pertain to the Veteran's right arm.  The Veteran was diagnosed with shrapnel wound scarring on the right posterior shoulder.  It had no effect on shopping, feeding, dressing, toileting, or grooming; a mild effect on chores and bathing, a moderate effect on recreation and traveling; a severe effect on exercise and driving; and prevented sports.  No muscle or nerve disability associated with the injury was diagnosed.

A review of the Veteran's treatment records dated through February 2009 fails to show treatment for his scar.  The Veteran did have complaints of numbness, pain, and weakness in his right shoulder.  In this regard, the Veteran reported that electromyogram (EMG) testing was normal.  See September 2007 VA treatment record.  No muscle or nerve injury related to his service-connected scar or the result of the shrapnel injury was shown.

Accordingly, based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected residuals of shrapnel wound, scar of the right posterior shoulder is not warranted at any time during the pendency of this appeal.  In this case, the Veteran's scar has been shown to be superficial and painful on examination, which warrants the assigned 10 percent rating under DC 7804.  There is no other rating available under DC 7804.  

The Board also finds that a rating in excess of 10 percent is not warranted under any of the other diagnostic codes used for rating scars.  The only diagnostic code that provides for a rating greater than 10 percent for scars other than the head, face, or neck are DC 7801, which requires that the scars be deep or cause limited motion and involve areas of 144 square inches (77 sq. cm.) or greater, and DC 7805 based on limitation of function.  In this case, the Veteran's scar is not deep or cause limited motion, and it does not involve an area exceeding 144 square inches.  Therefore, a higher rating pursuant to DC 7801 is not warranted.  Furthermore,  limitation of function of affected part has not been shown, so a higher under DC 7805 is also not warranted.  

The Board acknowledges that the Veteran has reported having numbness, weakness, and pain.  However, no medical professional has provided any opinion associating the Veteran's subjective complaints with his in-service shrapnel wound.  The Board is cognizant that separate ratings can be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other conditions.  See Esteban at 262.  In this case, no distinct disabilities other than the scars have been shown.  The May 2006 examiner found no muscle wounds.  The Veteran himself reported that EMG testing was normal.  As such, the Board finds that additional and separate ratings for manifestations other than a scar from the shrapnel wound are not warranted.  The Board also acknowledges that the Veteran's representative in asking for separate ratings has referred to difficulty with facial muscle damage resulting in problems with mastication.  The Board observes that the Veteran is also service-connected for shrapnel wounds in the neck and on his face; however, the Veteran did not appeal the ratings assigned for those wounds.  As such, the Board has only considered symptomatology associated with the right shoulder scar, as opposed to disabilities possibly related to other service-connected shrapnel wounds.
Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's residuals of shrapnel wound, scars of the right posterior shoulder warrant a rating in excess of 10 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating of 20 percent for this service-connected disability at any time during the current appeal.  

		2.  PTSD 

The Veteran contends that he is entitled to a rating in excess of 30 percent for the service-connected PTSD due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with PTSD.  This service-connected disability is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which evaluates impairment from PTSD.

Specifically, pursuant to DC 9411, a 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411(2010).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 30 percent rating is warranted if the evidence establishes that there is occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school function (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score of 51-60 is indicative of moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Here, the Veteran was afforded a VA examination in May 2006.  His reported symptoms included problems with sleeping, anxiety, fear of flying, avoiding public places, constant nightmares, and being short-tempered.  He reported that he had not been in a relationship since returning from Iraq, hated his job, and did not get along well with other people; he could not stand crowds.  He had a good relationship with his father and a fair relationship with his mother.  The Veteran had a persistent, markedly diminished interested or participation in significant activities.  He had a persistent feeling of detachment or estrangement from others.  There was a persistent, restricted range of affect.  The Veteran had significant persistent irritability or outbursts of anger.  He also had persistent difficulty concentrating.  

Examination revealed that the Veteran was oriented within normal limits.  Appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal with findings of tension; he was irritable, edgy, and tense.  Communication, speech, and concentration were all within normal limits.  Panic attacks were present and occurred less than once a s week; they occurred on airplanes and cable cars.  He had signs of suspiciousness.  The Veteran had no delusions or hallucinations.  Obsessional rituals were absent.  Thought processes were appropriate; judgment was not impaired; abstract thinking was normal; memory was within normal limits' and suicidal and homicidal ideation were absent.   The Veteran's GAF score was 65.  The examiner opined that the Veteran was intermittently unable to perform activities of daily living (but he could provide self-care) because he had difficulties performing in a work environment.  The examiner further opined that the Veteran's current psychiatric impairment was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks due to symptoms such as anxiety, suspiciousness, panic attacks weekly or less often, and chronic sleep impairment.  

A VA psychiatric assessment in September 2007 reveals that the Veteran had problems with sleeping and trouble concentrating.  He was cooperative with fair eye contact and engaged well.  Speech was slightly pressured at times with a clear, normal volume; mood was "positive': affect was full range; thought content revealed no delusions and was appropriate; thought processes were goal-directed and linear; there were no psychotic symptoms; he was not a danger to self or others; he was oriented times three; some difficulty with focusing was noted; he complained of poor short-term memory; and judgment and insight were good.  

The Veteran was afforded a second VA examination in October 2007.  He reported that he was currently a student with concentration problems in class.  He also had trouble retaining information he studied.  He was currently single; he had not dated since returning from Iraq in 2003.  He lived with his family and reportedly got along with them.  The Veteran noted that he moved from the Kentucky/Tennessee area, so most of his friend were there.  He had been less social since he moved to Indiana; he noted that he used to be outgoing and social, but had not been as much lately.  There was no history of suicide attempts or violence/assaultiveness.  The Veteran was very talkative; he anxiously described his combat experiences.  He was cooperative and friendly toward the examiner.  Affect was mildly anxious and broad; mood was "okay;" attention was intact; thought processes were logical, sequential and goal-directed; thought content revealed worry of how others perceived him and thoughts about Iraq; and judgment and insight were intact.  The Veteran had sleep impairment; he slept for about four hours on average.  He had no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal thoughts, episodes of violence, or problems with activities of daily living.  He did have homicidal thoughts, but denied acting on those thoughts or any intent to do so.  Impulse control was fair; there were no episodes of violence; and he was able to maintain minimum personal hygiene.  Remote and recent memory were normal, but immediate memory was mildly impaired.  

The Veteran had not been going out with his family as much.  Although he felt good, he had less interest in activities and less motivation; he did not care about much.  He felt rigid and numb at times.  He noted that he had been more irritable and easily frustrated.  He felt on edge all the time.  The Veteran's GAF score was 55.  The examiner opined that the Veteran's symptoms were mildly to moderately affecting his social, school, and psychological functioning.  The examiner further opined that the Veteran's social functioning was moderately affected by his irritability, detachment and lack of interest.  There was occasional decrease in his work efficiency at school due to concentration problems.  He had been less interested in leisure activities.  His overall quality of life was decreased due to his symptoms.  

At a VA general medical examination in July 2008, the Veteran had normal affect, mood, and judgment.  There was no obsessive behavior or hallucinations/delusions.  His behavior was appropriate and he had normal comprehension of commands.  His PTSD had no effect on feeding, bathing, dressing, toileting, or grooming; a moderate effect on sports; a severe effect on chores and driving; and prevented recreation and traveling.  

A psychological evaluation in October 2008 indicates that the Veteran was socially isolated, had some restriction in range of emotions, and irritability.  He reportedly had good and bad days.  He endorsed symptoms of depression, lack of energy, sleep impairment, feeling tearful, crying when angry, lack of interest in activities, low motivation, some short-term memory issues, problems with concentration/attention, worry, intrusive combat thoughts, flashbacks, suspiciousness, and anxiety.  The Veteran was well-groomed with good hygiene and he was insightful.  Behavior and speech were within normal limits.  Mood was congruent with content and affect was appropriate to content.  Thought content was positive and future oriented; thought process was logical, pertinent, and sequential; psychotic symptoms were denied; he was fully oriented; concentration and attention issues were reported; he had some short-term memory issues; and judgment and insight were good.  His GAF score was 62.  

According to VA treatment records dated through February 2009, the Veteran did not have symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; or impaired abstract thinking.  However, they do show disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Furthermore, the records do not show occupational and social impairment, with reduced reliability and productivity.  The records reflect that the Veteran has a relationship with his family, although no relationships with others.  They also show that he continues to be a student.  In August 2008, the Veteran reported that he felt like he was slowly making progress with his mental health aspects.  He did not like social interaction, but was making progress since starting his school.  He had been able to go to the student center and make more public interactions.  

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of this appeal.  The evidence does not show occupational and social impairment, with reduced reliability and productivity, which is required for the next higher rating of 50 percent.  Rather, the pertinent medical evidence of record shows that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, depression, and mild memory loss.  
In this case, the evidence reveals mild to moderate occupational and social impairment as a result of the Veteran's service-connected PTSD.  The Veteran has been a student during the pendency of this appeal and also has relationships with his family members.  The totality of the evidence indicates that the Veteran's occupational and social impairment causes occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  No medical professional has provided any opinion to indicate that the Veteran's PTSD symptomatology causes occupational and social impairment, with reduced reliability and productivity.  Symptoms such as stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; or impaired abstract thinking have not been shown.  Although some memory impairment has been shown, mild memory loss is contemplated for in the 30 percent rating.  The evidence does not indicate that the Veteran's memory loss is more than mild.  The Board acknowledges that disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships have been shown.  However, those symptoms when combined with his other PTSD symptoms fails to show occupational and social impairment with reduced reliability and productivity.

The Board notes that the reported GAF scores 55, 62, and 65 are indicative of mild to moderate symptoms, which is consistent with a 30 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, depression, and mild memory loss; i.e., the level of impairment contemplated in the currently assigned 30 percent rating for psychiatric disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a rating in excess of 30 percent at any time during the current appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 50 percent for this service-connected disability at any time during the present appeal.  This claim must be denied.  

      3.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's residuals of three laceration scars of the left calf, residuals of shrapnel wound scar on the right posterior shoulder, and PTSD have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the residuals of three laceration scars of the left calf, residuals of shrapnel wound scar on the right posterior shoulder, and PTSD have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible, he has not submitted evidence of unemployability as a result of his service-connected scars and PTSD.  The Board acknowledges that the Veteran filed a separate claim for entitlement to a total disability rating based on individual unemployability, which was denied in an August 2008 rating decision; the Veteran did not appeal.  Accordingly, no further discussion of the issue of entitlement to a total disability rating based on individual unemployability is necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

	B.  Service Connection-Allergic Rhinitis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Here, the Veteran contends that he has allergic rhinitis that was incurred in his service.  The Veteran's service treatment records (STRs) include his March 2001 entrance examination which showed clinically normal sinuses and nose.  No diagnosis of allergic rhinitis was made.  In August 2001, the Veteran complained of sinus problems; he had had constant congestion and red eyes since June 2001.  He was diagnosed with seasonal rhinitis and prescribed Allegra.  The Veteran was again prescribed Allegra in October 2004 along with Flonase.  He was also prescribed Flonase in November 2004 and January 2005.  His discharge examination April 2006 shows that he reported using Flonase.  In his accompanying report of medical history, the Veteran indicated having sinusitis.  

The Veteran was afforded a VA general medical examination prior to his discharge in May 2006 in connection with his claim.  He reported suffering from seasonal allergies since 2001 and that sinusitis occurred constantly.  The Veteran reported continual nasal congestion and that his eyes watered frequently.  Following an exhaustive examination, the Veteran was diagnosed with allergic rhinitis.  No medical opinion was provided.

According to post-service medical records, the Veteran was prescribed Flonase for seasonal allergies in December 2006.  A medical problem list as recent as February 2009 includes allergic rhinitis.  The Veteran's post-service VA treatment records show that he continues to be prescribed treatment for allergic rhinitis.  

Based on a review of the evidence, the Board finds that service connection for allergic rhinitis is warranted.  As discussed above, the Veteran's entrance examination was normal; rhinitis was first diagnosed in service.  Additionally, post-service medical records continue to show treatment for, and a diagnosis of, allergic rhinitis.  Therefore, the evidence supports a finding of a chronic disease--allergic rhinitis--that had its onset in service.  The evidence also shows that the Veteran continues to have allergic rhinitis.  As such, the evidence shows a nexus between his current disability and his military service.  The Board's finding is further supported by the Veteran's reports to the May 2006 VA examiner regarding the onset of his allergic rhinitis being in service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  There are no medical opinions contrary to the Board's finding of a nexus between the Veteran's allergic rhinitis and his military service.

Accordingly, in considering the in-service onset of allergic rhinitis, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has allergic rhinitis that was incurred in service.  The evidence is in favor of the grant of service connection for allergic rhinitis.  Service connection for allergic rhinitis is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of three laceration scars of the left calf is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of shrapnel wound scar on right posterior shoulder is denied.

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for allergic rhinitis is granted.


______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


